Citation Nr: 1142267	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987 and from August 1989 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for the claimed disabilities.

The Veteran testified at a March 2009 Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  However, that VLJ has since left employment with the Board.  In September 2011, the Veteran was informed of his right to have hearing before another VLJ.  However, as the Veteran did not respond with 30 days of the letter, the Board will proceed.

The Board notes that the Veteran also perfected an appeal for service connection for a facial rash, which was also denied in the March 2007 rating decision promulgated by the RO.  However, in a November 2008 rating decision, the RO granted service connection for dermatitis and assigned a 10 percent rating effective October 30, 2006.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has bilateral ankle and bilateral knee disabilities as a result of service.  Specifically, he served as a paratrooper in service, and argues that the hard landings caused his conditions.  He recounted one incident in particular in August 1983 in which he sustained injuries to his ankles after a very hard landing.  He testified that he was loaded on to a jeep and taken to a hospital.  His knees and ankles were swollen and painful.  He was given Ace bandages and Motrin.  He presently experienced pain in both ankles and both knees.

The Veteran submitted two statements from service comrades dated November 2006.  Both men corroborate the Veteran's account of being injured and taken to a hospital.  They also stated that the saw the Veteran's swollen and bruised ankles afterwards.

Service treatment records do not document the specific incident in question.  However, the Veteran did complain of left ankle pain in March 1983.  He was diagnosed with an ankle sprain.  In January 1984, the Veteran was seen for left knee pain, and was diagnosed with a patella tendon strain.  Records do not reflect any additional treatment for knee or ankle conditions.   However, during the Veteran's August 2005 retirement examination, he reported that his knees hurt after running.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the Veteran has testified that he experiences symptoms of a current disability.  He has also testified that he sustained injuries in service, and service treatment records document left knee and left ankle injuries.  Therefore, the Veteran should be afforded a VA examination to determine the exact nature and etiology of his claimed bilateral knee and bilateral ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any currently diagnosed bilateral ankle or bilateral knee disabilities.  The examiner should review the claims folder, including the Veteran's hearing testimony and other lay statements of record, prior to examination.  The examiner should also specifically note the Veteran's March 1983 left ankle sprain diagnosis and January 1984 left patella tendon strain diagnosis during service.  The examiner should then answer the following questions:

a.  What are the currently diagnosed left ankle, right ankle, left knee, and right knee conditions?

b.  Is it at least as likely as not that any currently diagnosed left ankle disability was incurred in or is otherwise related to service?

c.  Is it at least as likely as not that any currently diagnosed right ankle disability was incurred in or is otherwise related to service?

d.  Is it at least as likely as not that any currently diagnosed left knee disability was incurred in or is otherwise related to service?

e.  Is it at least as likely as not that any currently diagnosed right knee disability was incurred in or is otherwise related to service?

The examiner should provide a complete rationale for all requested opinions.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


